Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/21/2022 has been entered. Claims 1, 4, 6, and 13 have been amended. Claims 2 and 11 have been cancelled. Claims 17-19 have been added. Claims 1, 3-10, 12-19 are pending in the application. Applicant’s amendments to the claims and specification have overcome every objection and rejection raised in the non-final Action mailed on 12/24/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 13, and the claims depending therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 17-19, applicant recites “the system/device/soft wearable device does not obstruct at least 70 percent of a range of motion of a hip associated with the system”. Applicant merely recites the “data verifies that the device does not obstruct 70% of the range of motion” (Specification at Paragraph 0049), and points to Figures 10A & 10B for the verification.  
The detail in the specification is lacking because there is no protocol for determining a set range of motion, rather, it appears from the original disclosure a random range of motion was assessed with the device in inflated and deflated states (See Figs. 10A & 10B). The figures presented are not enough to establish if the invention does not obstruct the range of motion for one person, or works for a sample population, as there is no mention of the protocol used to arrive at the data associated with Figs. 10A & 10B. For those with gait dysfunctions, the device may obstruct more than 70% of their range of motion, as each gait dysfunction presents differently. Furthermore, the scope of these claims are relatively large because they rely on negative limitations, where “not obstructing” 70% of a person’s range of motion could mean any magnitude of movement, as percent is a relative number. Accordingly, this subject matter is not described in such a manner to reasonably convey to one of ordinary skill in the art that the inventor had possession of the claimed invention at the time the application was filed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0015233 A1 to Galloway et al. (hereinafter “Galloway”) in view of US20170128237A1 to Rouse et al. (hereinafter “Rouse”), US20130085429 A1 to Nelsen (hereinafter “Nelsen”), and US20090248211A1 to Momose et al. (hereinafter “Momose”).
Regarding claim 1, Galloway discloses a soft wearable robotic device, comprising (Figs. 92-99 show wearable devices): an inflatable actuator configured for insertion inside a compressive hip brace (Fig. 21 bladder 36, actuator 10; Fig. 94 shows hip brace with actuator & bladder in it). 
	Galloway does not disclose control components configured to activate the inflatable actuator to provide a perpendicular force on the gluteus muscle groups responsive to a detection that the wearer is loading on an affected limb. However, Nelsen demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller with an inflatable actuator (Fig. 1 controller 14; Paragraph 0018 supplies pressurized fluid to the compression garment 12 for compressing the body part. The controller may have a variety of inflation routines, which includes compression therapy while walking, because the controller is portable, thus allowing for inflation in response to a load on the leg. A perpendicular force on the gluteus muscle groups is naturally achieved when the bladder of Galloway inflates.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Galloway to further include a controller attached to a pressurized air inlet, as taught by Nelsen, in order to control inflation of the garment and provide enhanced blood circulation to the user (Fig. 1 controller 14, Paragraphs 0003 & 0018).
	Galloway does not disclose wherein the control components comprise two interconnected solenoid valves and a pressure sensor. However, Rouse demonstrates it was known in the art before the effective filing date of the claimed invention to use control components which includes a solenoid valve and a pressure sensor (Figs. 7 & 8 pressure sensor 110; Fig. 4 input valve 32 is a solenoid valve). Applicant discusses the presence of two valves at paragraphs 0003-0006, 0032, and 0037 but there is no mention of the criticality of two valves as opposed to one, the valves of applicant’s invention and the valve of Rouse both achieve the same function of allowing or denying a fluid flow to enter a pressurized air inlet. Although Rouse discloses only one solenoid valve, examiner interprets the valve to read on applicant’s two valves because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Galloway in view of Nelsen to further include a solenoid valve and pressure sensor, as taught by Rouse, in order to provide control over the inflation and deflation cycles of the wearable device throughout the day (Figs. 7 & 8 pressure sensor 110; Fig. 4 input valve 32 is a solenoid valve; Paragraph 0007.)
	Galloway as modified by Rouse does not disclose wherein the control components include a high isolation SSOP photocoupler. However, Momose demonstrates it was known in the art before the effective filing date of the claimed invention to use a photocoupler to actuate solenoid valves (Fig. 1 solenoid valve 20, valve driving circuit, photocoupler 26). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Galloway with a photocoupler to actuate solenoid valves, as taught by Momose, in order to reduce electrical noise of the device.
Regarding claim 17, Galloway in view of Nelsen, Rouse, and Momose discloses the soft wearable device of claim 1, and Galloway further discloses the inflatable fabric actuator comprises a plastic pouch inside of a layer of fabric (Fig. 26 low-gas-permeable plastic 40, fabric layers 42 & 44); and the soft wearable device does not obstruct at least 70 percent of a range of motion of a hip associated with the soft wearable device (Galloway Figs. 94 & 95 show both inflated and deflated states of the hip-worn actuator while the user is walking; Examiner notes that each person’s range of motion is variable and thus allowing 70% range of motion is assumed to be achieved by someone moving their leg 7 inches if they have a range of motion of 10 inches; As long as the person can move their leg while the actuator is worn, the claim condition is met as there are an infinite amount of range of motion to choose from).  Nelsen further discloses the inflatable fabric actuator is pressurized using a tank, compressor or a wearable compressor (Nelsen Paragraph 0004 discloses using a compressor to inflate a bladder); the inflatable fabric actuator is pressurized during a mid-stance phase of a gait cycle (Nelsen Paragraph 0018 supplies pressurized fluid to the compression garment 12 for compressing the body part. The controller may have a variety of inflation routines, which includes compression therapy while walking, because the controller is portable, thus allowing for inflation in response to a load on the leg. A perpendicular force on the gluteus muscle groups is naturally achieved when the bladder of Galloway inflates.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Nelsen, Rouse, and Momose, as applied to claim 1 above, and in further view of US20110230806 A1 to Lou et al. (hereinafter “Lou”).
Regarding claim 3, Galloway in view of Nelsen, Rouse, and Momose discloses the soft wearable device of claim 1, but does not disclose a force-sensitive resistor (FSR) sensor configured to detect changes in force being applied to the wearer's affected limb and configured to communicate the detected changes in force to the two interconnected solenoid valves. However, Lou demonstrates it was known in the art before the effective filing date of the claimed invention to use a force sensor responsive to changes in load against a user and communicate to a valve to allow/deny airflow (Fig. 1C force sensor 102; Paragraph 0010 To complete a correction, the microcontroller can read the force sensor and if the force sensor records a reading that is too low over a period of time, then the microcontroller can open a holding valve that maintains the pressure in the system and then turn on a pump.). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Galloway to further include a force sensor, as taught by Lou, in order to ensure the patient can comfortably wear the device while changing positions throughout the day (Fig. 1C force sensor 102; Paragraphs 0007 & 0010).
Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Rouse, Momose, and US 20170071816 A1 to Vain et al. (hereinafter “Vain”).
Regarding claim 4, Galloway discloses a device, comprising a hip brace,  wherein the hip brace is configured to cover one half of the pelvic region (Galloway at Fig. 94 shows the hip brace covers at least half of the pelvic region); and an inflatable fabric actuator comprising a pressurized air inlet, wherein the inflatable fabric actuator is attached to the pelvic strap and the thigh strap (Fig. 21 bladder 36, actuator 10; Fig. 94 shows hip brace with actuator and bladder in it, bladder contains pressurized air inlet).
	Galloway does not disclose wherein a hip brace comprises a pelvic strap and a thigh strap. However, Vain demonstrates it was known in the art before the effective filing date of the claimed invention to use a hip brace with a thigh strap and hip strap (Fig. 2 straps 4 show straps that go across the thigh and a strap across the hip). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hip brace of Galloway to further include a pelvic strap and hip strap, as taught by Vain, in order to apply further adjustable therapeutic tension to the leg of the user (Fig. 2 straps 4; Paragraph 0070).
	Galloway does not disclose wherein the control components comprise two interconnected solenoid valves and a pressure sensor. However, Rouse demonstrates it was known in the art before the effective filing date of the claimed invention to use control components which includes a solenoid valve and a pressure sensor (Figs. 7 & 8 pressure sensor 110; Fig. 4 input valve 32 is a solenoid valve). Applicant discusses the presence of two valves at paragraphs 0003-0006, 0032, and 0037 but there is no mention of the criticality of two valves as opposed to one, the valves of applicant’s invention and the valve of Rouse both achieve the same function of allowing or denying a fluid flow to enter a pressurized air inlet. Although Rouse discloses only one solenoid valve, examiner interprets the valve to read on applicant’s two valves because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Galloway in view of Nelsen to further include a solenoid valve and pressure sensor, as taught by Rouse, in order to provide control over the inflation and deflation cycles of the wearable device throughout the day (Figs. 7 & 8 pressure sensor 110; Fig. 4 input valve 32 is a solenoid valve; Paragraph 0007; Examiner notes the solenoid valve and pressure sensor would be used to control inflation and deflation of Galloway’s bladder.)
	Galloway as modified by Rouse does not disclose wherein the control components include a high isolation SSOP photocoupler. However, Momose demonstrates it was known in the art before the effective filing date of the claimed invention to use a photocoupler to actuate solenoid valves (Fig. 1 solenoid valve 20, valve driving circuit, photocoupler 26; Examiner notes the photocoupler would be used in concert with solenoid valves to control inflation and deflation of the inflatable bladder of Galloway). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Galloway with a photocoupler to actuate solenoid valves, as taught by Momose, in order to reduce electrical noise of the device.
Regarding claim 8, Galloway in view of Vain, Rouse, and Momose discloses the device of claim 4, and Galloway further discloses wherein the inflatable fabric actuator comprises an area of no more than 0.0225 square meters, when the inflatable fabric actuator is not inflated (Fig. 26 bladder 36). Although Galloway does not expressly disclose the bladder having a deflated surface area of 0.0225 square meters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Galloway to have a bladder having a deflated surface area of 0.0225 square meters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, applicant places no criticality on the range claimed, indicating simply that the inflatable actuator “may be” the claimed measurement when deflated (Specification at paragraph 0035).  
Regarding claim 9, Galloway in view of Vain, Rouse, and Momose discloses the device of claim 4, and Galloway further discloses wherein the inflatable fabric actuator comprises an area of contact on the pelvic strap of no more than 0.0025 square meters, when the inflatable fabric actuator is inflated (Fig. 26 bladder 36). Although Galloway does not expressly disclose the bladder having an inflated surface area of 0.0025 square meters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Galloway to have a bladder having an inflated surface area of 0.0025 square meters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, applicant places no criticality on the range claimed, indicating simply that the inflatable actuator  “about” the claimed measurement when inflated (Specification at paragraph 0035).  
Regarding claim 10, Galloway in view of Vain, Rouse, and Momose discloses the device of claim 4, and Galloway further discloses wherein the inflatable fabric actuator is coated with thermoplastic polyurethane (Galloway Paragraph 0100 discloses the bladder can be made of thermoplastic urethane).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Vain, Rouse, and Momose, as applied to claim 4 above, and in further view of US11006690 B2 to Giedwoyn et al. (hereinafter “Giedwoyn”).
Regarding claim 5, Galloway in view of Vain, Rouse, and Momose discloses the device of claim 4, but does not disclose a force-sensitive resistor sensor that is capable of being embedded in a shoe. However, Giedwoyn demonstrates it was known in the art before the effective filing date of the claimed invention to use a force sensor embedded in a shoe (Fig. 3 force sensor 14, sole 12, shoe 10).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Galloway in view of Vain to further include a force sensor capable of being embedded in a shoe, as taught by Giedwoyn, in order to provide pressure information regarding footstrikes of a user (Fig. 3; Col. 8 lines 18-20). 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Vain, Rouse, and Momose, as applied to claim 4 above, and in further view of US7048707 B2 to Schwenn et al. (hereinafter “Schwenn”).
Regarding claim 6, Galloway in view of Vain, Rouse, and Momose discloses the device of claim 4, but does not disclose wherein the hip brace further comprises a lever arm. However, Schwenn demonstrates it was known in the art before the effective filing date of the claimed invention to use a hip brace with a lever arm (Fig. 6 lever arm 82).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Galloway in view of Vain to further include a lever arm, as taught by Schwenn, in order to provide abduction or adduction for the legs of the user (Fig. 6 lever arm 82; Col. 7 lines 31-32). 
Regarding claim 7, Galloway in view of Vain, Rouse, Momose, and Schwenn disclose the device of claim 6, and Schwenn further discloses wherein the lever arm is configured with a length of 0.04 meters (Fig. 6 lever arm 82; Col. ). Although Schwenn does not expressly disclose the adjustable lever arm having a length of 0.04 meters, it would would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Schwenn to have a lever arm with a length of 0.04 meters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, applicant places no criticality on the value claimed, indicating simply that the lever arm “is about” the claimed measurement (Specification at paragraph 0035).  
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Vain, Rouse, and Momose, as applied to claim 4 above, and in further view of Nelsen.
Regarding claim 12, Galloway in view of Vain, Rouse, and Momose discloses the device of claim 4, but does not disclose a compressor configured to pressurize the inflatable fabric actuator. However, Nelsen demonstrates it was known in the art before the effective filing date of the claimed invention to use a device using a compressor for a fluid source (Paragraph 0004).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a compressor to inflate the device of Galloway as modified by Vain, as taught by Nelsen, in order to provide pressurized fluid flow to the bladder to compress the desired body part (Paragraph 0020). 
Regarding claim 18, Galloway in view of Vain, Rouse, and Momose discloses the device of claim 4, and Galloway further discloses the inflatable fabric actuator comprises a plastic pouch inside of a layer of fabric (Fig. 26 low-gas-permeable plastic 40, fabric layers 42 & 44); and the device does not obstruct at least 70 percent of a range of motion of a hip associated with the device (Galloway Figs. 94 & 95 show both inflated and deflated states of the hip-worn actuator while the user is walking; Examiner notes that each person’s range of motion is variable and thus allowing 70% range of motion is assumed to be achieved by someone moving their leg 7 inches if they have a range of motion of 10 inches; As long as the person can move their leg while the actuator is worn, the claim condition is met as there are an infinite amount of range of motion to choose from).
	Galloway does not disclose wherein the inflatable fabric actuator is pressurized using a tank, compressor or a wearable compressor and the inflatable fabric actuator is pressurized during a mid-stance phase of a gait cycle. However, Nelsen demonstrates it was known in the art before the effective filing date of the claimed invention to use a compressor to inflate a bladder and pressurize during walking (Paragraph 0004 discloses using a compressor to inflate a bladder; Paragraph 0018 supplies pressurized fluid to the compression garment 12 for compressing the body part. The controller may have a variety of inflation routines, which includes compression therapy while walking, because the controller is portable, thus allowing for inflation in response to a load on the leg. A perpendicular force on the gluteus muscle groups is naturally achieved when the bladder of Galloway inflates.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a compressor to inflate the device of Galloway while walking, as taught by Nelsen, in order to provide pressurized fluid flow to the bladder to compress the desired body part (Paragraph 0020). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Rouse and Momose.
Regarding claim 13, Galloway discloses a system, comprising: an inflatable fabric actuator configured to be placed at a pelvis area of a patient, wherein, when inflated, the inflatable fabric actuator is capable of applying force behind a leg of the patient resulting in extension of a hip and straightening of the body (Fig. 21 bladder 36, actuator 10; Fig. 94 shows hip brace with actuator & bladder in it; A perpendicular force on the gluteus muscle groups is naturally achieved when the bladder of inflates. When a perpendicular force is exerted upon the gluteal muscles, the hip will naturally extend and thus the body straightens.).  It is examiner’s position that Galloway meets all structural limitations and reads on the claim since it has been held "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
	Galloway does not disclose wherein the control components comprise two interconnected solenoid valves and a pressure sensor. However, Rouse demonstrates it was known in the art before the effective filing date of the claimed invention to use control components which includes a solenoid valve and a pressure sensor (Figs. 7 & 8 pressure sensor 110; Fig. 4 input valve 32 is a solenoid valve). Applicant discusses the presence of two valves at paragraphs 0003-0006, 0032, and 0037 but there is no mention of the criticality of two valves as opposed to one, the valves of applicant’s invention and the valve of Rouse both achieve the same function of allowing or denying a fluid flow to enter a pressurized air inlet. Although Rouse discloses only one solenoid valve, examiner interprets the valve to read on applicant’s two valves because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Galloway in view of Nelsen to further include a solenoid valve and pressure sensor, as taught by Rouse, in order to provide control over the inflation and deflation cycles of the wearable device throughout the day (Figs. 7 & 8 pressure sensor 110; Fig. 4 input valve 32 is a solenoid valve; Paragraph 0007.)
	Galloway as modified by Rouse does not disclose wherein the control components include a high isolation SSOP photocoupler. However, Momose demonstrates it was known in the art before the effective filing date of the claimed invention to use a photocoupler to actuate solenoid valves (Fig. 1 solenoid valve 20, valve driving circuit, photocoupler 26). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Galloway with a photocoupler to actuate solenoid valves, as taught by Momose, in order to reduce electrical noise of the device.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Rouse and Momose, as applied to claim 13 above, and in further view of Vain.
Regarding claim 14, Galloway in view of Rouse and Momose discloses the system of claim 13, and further discloses comprising a hip brace (Galloway at Fig. 94). Galloway does not disclose wherein a first strap configured to secure the inflatable fabric actuator against the pelvis of the patient; and a second strap configured to secure the inflatable fabric actuator against the leg of the patient. However, Vain demonstrates it was known in the art before the effective filing date of the claimed invention to use a hip brace with a thigh strap and hip strap (Fig. 2 straps 4 show straps that go across the thigh and a strap across the hip; Paragraph 0070 discloses the straps are sewn onto and wound around the brace. External straps with the positioning in Vain would wrap around and thus secure the inflatable bladder of Galloway when the straps are tightened.). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hip brace of Galloway to further include a pelvic strap and hip strap, as taught by Vain, in order to apply further adjustable therapeutic tension to the leg of the user (Fig. 2 straps 4; Paragraph 0070).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Rouse and Momose, as applied to claim 13 above, and in further view of Lou.
Regarding claim 15, Galloway in view of Rouse and Momose discloses the system of claim 13, but does not disclose a force-sensitive resistor (FSR) sensor configured to detect a load being applied to the leg and to communicate the detected load to the inflatable fabric actuator resulting in pressure changes in the inflatable fabric actuator causing deflation or inflation of the inflatable fabric actuator. However, Lou demonstrates it was known in the art before the effective filing date of the claimed invention to use a force sensor responsive to changes in load against a user and communicate to a valve to allow/deny airflow (Fig. 1C force sensor 102; Paragraph 0010 To complete a correction, the microcontroller can read the force sensor and if the force sensor records a reading that is too low over a period of time, then the microcontroller can open a holding valve that maintains the pressure in the system and then turn on a pump.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Galloway to further include a force sensor, as taught by Lou, in order to ensure the patient can comfortably wear the device while changing positions throughout the day (Fig. 1C force sensor 102; Paragraphs 0007 & 0010). Examiner further notes that “pressure changes” recited in claim 15 are interpreted as a functional limitation.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Rouse, Momose, and Lou, as applied to claim 15 above, and in further view of US20170189221 A1 to Fullerton (hereinafter “Fullerton”).
Regarding claim 16, Galloway in view of Rouse, Momose, and Lou discloses the system of claim 15, but does not disclose wherein the pressure changes in the inflatable fabric actuator comprise pressurizing the inflatable fabric actuator during mid-stance of a gait cycle resulting in straightening of the trunk of the patient. However, Fullerton demonstrates it was known in the art before the effective filing date of the claimed invention to use a limb support system that inflates an actuator during a user’s gait cycle (Abstract “The second bladder (112) is compressed between the foot plate and a walking surface when the user takes a step causing air to travel from the second bladder to the first bladder and which causes the upper assembly to tighten around the users leg.” The first bladder inflates and tightens the brace during stepping, which is taken to encompass mid-stance. Inflation of the bladders will naturally result in straightening of the trunk of the patient.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Galloway in view of Lou to further allow inflation during a walking cycle, as taught by Fullerton, in order to provide compression therapy while moving (Abstract; Paragraph 0019). It is further noted that claim 16 is merely further defining functional limitations in claim 15. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Rouse and Momose, as applied to claim 13 above, and in further view of Nelsen.
Regarding claim 19, Galloway in view of Rouse and Momose discloses the system of claim 13, and Galloway further discloses the inflatable fabric actuator comprises a plastic pouch inside of a layer of fabric (Fig. 26 low-gas-permeable plastic 40, fabric layers 42 & 44); and the device does not obstruct at least 70 percent of a range of motion of a hip associated with the device (Galloway Figs. 94 & 95 show both inflated and deflated states of the hip-worn actuator while the user is walking; Examiner notes that each person’s range of motion is variable and thus allowing 70% range of motion is assumed to be achieved by someone moving their leg 7 inches if they have a range of motion of 10 inches; As long as the person can move their leg while the actuator is worn, the claim condition is met as there are an infinite amount of range of motion to choose from).
	Galloway does not disclose wherein the inflatable fabric actuator is pressurized using a tank, compressor or a wearable compressor and the inflatable fabric actuator is pressurized during a mid-stance phase of a gait cycle. However, Nelsen demonstrates it was known in the art before the effective filing date of the claimed invention to use a compressor to inflate a bladder and pressurize during walking (Paragraph 0004 discloses using a compressor to inflate a bladder; Paragraph 0018 supplies pressurized fluid to the compression garment 12 for compressing the body part. The controller may have a variety of inflation routines, which includes compression therapy while walking, because the controller is portable, thus allowing for inflation in response to a load on the leg. A perpendicular force on the gluteus muscle groups is naturally achieved when the bladder of Galloway inflates.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a compressor to inflate the device of Galloway while walking, as taught by Nelsen, in order to provide pressurized fluid flow to the bladder to compress the desired body part (Paragraph 0020). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-4422449-A to Hamabe; US-20190029914-A1 to Polygerinos; US-20170231792-A1 to MacArthur; US-20140277739-A1 to Kornbluh; US-20190060157-A1 to Lamb; and US-20180079071-A1 to Griffith. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785